 Case 1:20-cv-01114-RBK-JS Document 2 Filed 06/26/20 Page 1 of 5 PageID: 88



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  RUFUS WILLIAMS,
                                                                   Civil Action
         Plaintiff,                                           No. 20-1114 (RBK) (JS)

  v.
                                                                     OPINION
  WILLINGBORO TOWNSHIP, et al.,

         Defendants.

ROBERT B. KUGLER, U.S.D.J.

       Plaintiff, a county inmate, is proceeding pro se with a civil rights Complaint pursuant to

42 U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss Plaintiff’s

Complaint without prejudice for failure to comply with Federal Rule of Civil Procedure 8.

                                      I.     BACKGROUND

       The Court gleans from the eighty-six-page Complaint that starting in January of 2017,

Plaintiff had a dispute with an automotive repair shop owner, Michael Risoldi, and Mr. Risoldi’s

employees. The dispute was over $10,000.00 in modifications to Plaintiff’s 1971 Buick Skylark

custom convertible.

       As a result of these heated disputes, on September 26, 2017, Mr. Risoldi had Willingboro

Township Officers plant drugs on Plaintiff’s body, resulting in Plaintiff’s arrest. Thereafter, the

Complaint names thirty-five Defendants, who appear to be every person and entity related or

tangentially related to his arrest, prosecution, and incarceration, and all of whom have committed

some wrong against Plaintiff.

       In January of 2020, Plaintiff filed the instant Complaint, alleging that Defendants violated

his rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments, and related claims.
 Case 1:20-cv-01114-RBK-JS Document 2 Filed 06/26/20 Page 2 of 5 PageID: 89



Plaintiff seeks $900,000,000.02 in compensatory damages and another $900,000,000.02 in

punitive and exemplary damages.

                                 II.     STANDARD OF REVIEW

       District courts must review complaints in civil actions in which “a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.” See 28 U.S.C. §

1915A(a). District courts may sua sponte dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See id. According to the Supreme Court’s decision in Ashcroft v. Iqbal,

“a pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       In addition to these pleading rules, however, a complaint must satisfy Federal Rule of Civil

Procedure 8(a), which states that a complaint must contain:

               (a) A pleading that states a claim for relief must contain[:] (1) a short
               and plain statement of the grounds for the court’s jurisdiction, unless
               the court already has jurisdiction and the claim needs no new
               jurisdictional support; (2) a short and plain statement of the claim

                                                  2
  Case 1:20-cv-01114-RBK-JS Document 2 Filed 06/26/20 Page 3 of 5 PageID: 90



                showing that the pleader is entitled to relief; and (3) a demand for
                the relief sought, which may include relief in the alternative or
                different types of relief.


“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set

forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

                                           III.    DISCUSSION

        With the principles above in mind, the Court finds that Plaintiff’s “diary-like” Complaint

fails to comply with Federal Rule of Civil Procedure 8. See Favoroso v. New Jersey, No. 11-5061,

2012 WL 1372280, at *2 (D.N.J. Apr. 19, 2012). As discussed above, Rule 8 requires the

Complaint to be simple, concise, direct and set forth “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Favoroso, 2012 WL

1372280, at *2.

        Instead, the eighty-six-page Complaint “is as detailed as it is rambling and confusing; it

lists Plaintiff’s physical sensations and thoughts . . . and replicates dialogues between the Plaintiff

and various” Defendants. Pilkey v. Lappin, No. 05-5314, 2006 WL 1797756, at *1 (D.N.J. June

26, 2006).

        The allegations also “meander[] back and forth across overlapping, yet distinct sets of

named defendants” and are drafted in a hyper-detailed manner that makes “it arduous to sift

through his . . . complaint and . . . stitch together the relevant allegations in relation” to his thirteen




                                                     3
 Case 1:20-cv-01114-RBK-JS Document 2 Filed 06/26/20 Page 4 of 5 PageID: 91



enumerated counts. Mobley v. Wetzel, No. 14-00035, 2016 WL 11452949, at *1–2 (M.D. Pa. Feb.

11, 2016).

       If Plaintiff wishes to submit an amended complaint, he shall: 1) “refrain from repeating

allegations, unless absolutely necessary; (2) include allegations about each defendant in a single

location rather than scattering the allegations throughout the pleading; (3) refrain from going into

detail about every single discussion that may have occurred, unless absolutely relevant to the

claims; (4) refrain from discussing” background information or other events that “only have a

tangential relation to the underlying claims; (5) refrain from arguing and using conclusive

allegations;” and (6) refrain from discussing reactions, feelings, conjecture, and thoughts, after

each of Defendants’ actions. Id. (emphasis added).

       Additionally, although not necessary to the Court’s disposition, the Court observes that

many of Plaintiff’s allegations take place over two years before Plaintiff filed the Complaint on

January 28, 2020. The statute of limitations on a § 1983 claim in New Jersey is two years. Briggs

v. Becker, No. 18-16773, 2019 WL 2022372, at *2 (D.N.J. May 8, 2019). Consequently, assuming

Plaintiff had otherwise properly pleaded his claims, the statute of limitations would bar all claims

that began to accrue before January 28, 2018, absent other considerations such as equitable or

statutory tolling. See id. (detailing examples of statutory and equitable tolling). As a result, if

Plaintiff wishes to pursue those earlier allegations and believes he can assert facts that warrant

tolling, he must include the basis for such tolling in his motion to reopen.

       Accordingly, the Court will dismiss without prejudice Plaintiff’s Complaint for failure to

comply with Rule 8.




                                                 4
 Case 1:20-cv-01114-RBK-JS Document 2 Filed 06/26/20 Page 5 of 5 PageID: 92



                                     IV.    CONCLUSION

       For the reasons set forth above, the Court will dismiss Plaintiff’s Complaint without

prejudice. The Court shall give Plaintiff thirty days to file an amended complaint to cure the

deficiencies discussed above. An appropriate Order follows.




Dated: June 23, 2020                                      s/Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                              5
